      Case 1:21-cr-00001-LPS Document 28-1 Filed 01/04/21 Page 1 of 1 PageID #: 64
                                  DEFENDANT I N FORMATIO N S H EET



 TO: Clerk, U.S. District Court                X    I Felony            I Class A Misdemeanor
                                                                                  Criminal
 DEFENDANT:           Samuel Gulick                                               Com laint           X        Information

 DOB (Year Only)        2001                 COUNTY OF OFFENSE:                   New Castle


      OFFENSE (S) & CITATIO N (S) :                                     MAXIMUM PENALTY:

· Count I - Intentional damage to a fac ility that         I I year imprisonment, up to I year supervised release,
  provides reproductive health services, in violation of    restitution and a $25.00 special assessment
  18 U.S.C. § 248(a)(3)
I Count II - Possession of an Unregistered Destructive      IO years imprisonment, up to 3 years supervised release,
  Device under the National Firearms Act (Molotov           a $250,000 fi ne, and a $ I 00 special assessment
1
  Cocktail), in violation of26 U.S.C. § 586 1(d)



                                                                                         FILED



                                                I NSTRUC TIO NS
                                                                                  JAN - 4 2021

  X      I Order to Produce for Arraignment on:
         I Issue Arrest Warrant upon signing of Order
         I Issue Summons for Initial Appearance on:                          at

         I Interpreter Needed                      Language


                                       D E F E NDANT IN FORMATIO N

 Defendant's Address:       Philadelphia Federal Detention Center

 City:                             Countv:                          State:                            Zip:

 Date of Arrest:      I /6/2020               Date of I st Appearance in this District     1/6/2020

 Bail Set:                          Date Made:                          Remains in Federal Custody        IX

                                                                        Isl Adrienne C. Dediinou
                                                                        Adrienne C. Dedjinou
                                                                        Assistant United States Attorney
